 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   DIANA ROSAS,
                                                          Case No.: 2:18-cv-01200-APG-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
14   GEICO CASUALTY COMPANY,
15          Defendant(s).
16         Pending before the Court is a joint status report. Docket No. 38. A joint proposed pretrial
17 order filed in compliance with Local Rule 16-4 must be filed by October 21, 2019.
18         IT IS SO ORDERED.
19         Dated: September 24, 2019
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
